By the court.

This is an action of assumpsit against two defendants, upon a joint contract, and it is a general rule, to which this case seems to form no exception, that in such a case, judgment cannot be given against one defendant with*284out the other, 1 Chitt. Pl. 31.—1 East 48, Sheriff et al. vs. Wilks.
The verdict in favor of Cammett has placed the plaintiff in ⅛ srnaiion, in which lie cannot avail himself of Jidsmb default. Js'chon, was, therefore, clearly an incompetent witness for CammeU.(l)
The verdict must be set aside, and a mw trial be granted,